DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Restriction Requirement, received 6-23-2021, is acknowledged.  Applicants elect, without traverse, Invention I, claims 1-23, drawn to cell-free protein synthesis construct and method of using same, classified in C12Q 2525/151.
Claims 1-24 are pending.  Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-23 are under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0023, line 4, "bacterium" should not be in italics.
Paragraph 0035, line 1, "e.g." should not be in italics for consistency with the rest of the specification.
Paragraph 0059, all bacterial names should be in italics.
Paragraph 0060, all bacterial names should be in italics.
Paragraph 0061, all bacterial names should be in italics.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is a cell-free protein synthesis (CFPS) expression cassette comprising:
(a)    two or more concatenated epitopes;
(b)    a heterologous promoter upstream of the two or more concatenated epitopes;
(c)    a polynucleotide encoding an N-terminal peptide tag; and
(d)    a polynucleotide encoding a C-terminal peptide tag.

	The specification teaches said cell-free protein synthesis (CFPS) expression cassette.  However, the specification teaches that said CFPS expression cassette comprises polynucleotides which encode >2 concatenated epitopes.
	Components (a) and (b) recite only "two or more concatenated epitopes".
	Thus, it is unclear how one achieves the synthesis of the >2 concatenated epitopes without using polynucleotides which encode said >2 concatenated epitopes.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" and "the cassette" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette" or a "cassette".
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein expression cassette of claim 1" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a "cell-free protein synthesis expression cassette" not just a "protein expression cassette".
Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is a cell-free protein synthesis (CFPS) platform comprising: at least one of the CFPS expression cassettes of claim 1; and a cell-free protein expression system.
	While the specifications relates various "platforms", it does not define the metes and bounds of what is encompassed with the scope of "platform".
	Thus, it is unclear what structures may be included in or excluded from the scope of "platform".
	While the specification discusses various systems, it does not define the metes and bounds of what is encompassed within "a cell-free protein expression system".
	Thus, it is unclear what components may be included in or excluded from the scope of "a cell free protein expression system".
	Claims 15-23 depend from claim 14, but do not clarify the issues.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein synthesis platform of claim 14" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 14 is drawn to a "cell-free protein synthesis (CFPS) platform" not just a "protein synthesis platform ".
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim recites the limitation "protein synthesis platform of claim 14" in line 1.  
	There is insufficient antecedent basis for this limitation in the claim, because claim 14 is drawn to a "cell-free protein synthesis (CFPS) platform" not just a "protein synthesis platform ".
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is the protein synthesis platform of claim 14, where the cell-free protein expression system is derived from mammalian cell lysates.
	Paragraph 0033 of the specification recites:   "Derivative of' or "derived from" a parent peptide or polypeptide as used herein describes an amino acid sequence that is homologous, but not identical, to the parent peptide or polypeptide.
	However, the specification does not define the metes and bounds of any "system" derived from mammalian cell lysates.
	Thus, the scope of the instant claim is unclear.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is the protein synthesis platform of claim 14, where the cell-free protein expression system is derived from bacterial cell lysates.
	Paragraph 0033 of the specification recites:   "Derivative of' or "derived from" a parent peptide or polypeptide as used herein describes an amino acid sequence that is homologous, but not identical, to the parent peptide or polypeptide.
	However, the specification does not define the metes and bounds of any "system" derived from bacterial cell lysates.
	Thus, the scope of the instant claim is unclear.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 3, 2021